NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        NOV 5 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MIGUEL GONZALEZ JUAREZ,                          No.   16-73122

                Petitioner,                      Agency No. A096-052-394

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Miguel Gonzalez Juarez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir.

2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the omission from Gonzalez Juarez’s declaration of police involvement in

his kidnapping, and on an inconsistency between Gonzalez Juarez’s testimony and

his declaration as to whether he was robbed. See id. at 1048 (adverse credibility

determination was reasonable under the “totality of the circumstances”). Gonzalez

Juarez’s explanations do not compel a contrary result. See Lata v. INS, 204 F.3d
1241, 1245 (9th Cir. 2000). In the absence of credible testimony, in this case,

Gonzalez Juarez’s withholding of removal claim fails. See Farah v. Ashcroft, 348
F.3d 1153, 1156 (9th Cir. 2003).

      Further, Gonzalez Juarez’s CAT claim also fails because it is based on the

same testimony the agency found not credible, and the record does not otherwise

compel the conclusion that it is more likely than not he would be tortured if

returned to Mexico. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          2                                     16-73122